Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s Preliminary Amendment, filed July 06, 2020, is acknowledged.  Claims 6, 10-14, 16- 19, 22, 23, 29-32, 34, 36, 38, 40, 41, 44, and 50 have been cancelled.  Claims 3-5, 7- 9, 15, 20, 21, 24, 27, 28, 33, 35, 37, 39, 42, 43, and 45-49 have been amended.  Claims 1-5, 7-9, 15, 20, 21, 24, 25-28, 33, 35, 37, 39, 42, 43, and 45-49 are pending.

Priority
The instant application is a U.S. national phase of PCT/EP2018/083689, filed on December 05, 2018.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

. Claims 1-5, 7-9, 15, 20 and 21, drawn to a recombinant cell expressing polypeptides capable of debranching glycogen and/or synthesizing glucose-1-phosphate, classified in C12N 5/10.
II. Claims 37, 39 and, drawn to a method of producing steviol glycosides comprising whole-cell bioconversion of a plant-derived or synthetic steviol and/or steviol glycosides in a cell culture containing polypeptides capable of debranching glycogen and/or synthesizing glucose-1-phosphate, synthesizing UTP from UDP, converting glucose-1-phosphate to glucose-6-phosphate, synthesizing UDP-glucose from UTP and glucose-1-phosphate, and further using a polypeptide capable of glycosylating steviol or steviol glycoside, a polypeptide capable of beta 1,3 glycosylation of steviol glycoside, a polypeptide capable of glycosylating steviol or steviol glycoside, and/or a polypeptide capable of beta 1,2 glycosylation of steviol glycoside, classified in C12P 19/56.
III. Claims 24-28, 33 and 35, drawn to a method of producing steviol glycosides comprising culturing a recombinant host cell expressing polypeptides capable of debranching glycogen and/or synthesizing glucose-1-phosphate, classified in C12N 1/00.
IV. Claim 43, drawn to a cell culture of a recombinant host cell, classified in C12N 1/00.
V. Claim 45, drawn to a cell lysate, classified in C12N 1/06.
VI. Claims 46-49, drawn to a steviol glycoside sweetener product and composition using the sweetener, classified in C07G 3/00 and A23L 2/60.
The groups of inventions listed as Groups I‐VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared technical feature among Groups I-VI is a recombinant host cell expressing polypeptides capable of debranching glycogen and/or synthesizing glucose-1-phosphate, used to produce steviol glycosides.  Because Groups IV, V, and VI lack either the use of a recombinant cell expressing polypeptides capable of debranching glycogen and/or synthesizing glucose-1-phosphate a priori.  Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the preparation or use of recombinant cells for the production of steviol glycosides, this technical feature is not a special technical feature as it does not make a contribution over the prior art of WO 2017178632 A1 to Olsson (PTO-892).  Olsson teaches the use of a recombinant host cell (paragraph 006, line 2; paragraph 007, line 1) expressing polypeptides capable of synthesizing glucose-1-phosphate (paragraph 006, section b; paragraph 007, section b), used to produce steviol glycosides (paragraph 006, line 3; paragraph 007, line 5 on page 8).  Therefore, the use of a recombinant cell to produce steviol glycosides is not a special technical feature that defines a contribution over the prior art.  Thus, the claimed inventions lack unity of invention a posteriori.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The species recited in claims 21 and 39 are as follows:
Genus (1) of host cells:
Plant Cell;
Insect Cell;
Fugal cell from Aspergillus genus;
Saccharomyces cerevisiae; 
Schizosaccharomyces pombe; 
Yarrowia lipolytica; 
Candida glabrata; 
Ashbya gossypii; 
Cyberlindnera jadinii; 
Pichia pastoris; 
Kluyveromyces lactis; 
Hansenula polymorpha; 
Candida boidinii; 
Arxula adeninivorans; 
Xanthophyllomyces dendrorhous;
Candida albicans;
Algal cell; 
Escherichia coli; or 
Bacillus genus
The above species lack unity of invention a priori, as there is no technical feature common to all the species.

The species recited in claims 3 and 37 are as follows:
Genus (2) of a polypeptide capable of converting glucose-6-P to glucose-1-P: elect a single sequence among SEQ ID NO: 2, 119, 141, 143, 145, or 147;
Genus (3) of a polypeptide capable of synthesizing UDP-glucose: elect a single sequence among SEQ ID NO: 121, 125, 127, 129, 131, 133, 135, or 137;
Genus (4) of a polypeptide capable of beta 1,2 glycosylation: elect a single sequence among SEQ ID NO: 11, 13, or 16;


Genus (5) of a polypeptide capable of synthesizing geranylgeranyl pyrophosphate (GGPP): elect a single sequence among SEQ ID NO: 20, 22, 24, 26, 28, 30, 32, or 116;
Genus (6) of a polypeptide capable of beta 1,2 glycosylation of the C2' of the 13-0-glucose, 19-0-glucose, or both 13-0-qlucose and 19-0- glucose of the steviol glycoside: elect a single sequence among SEQ ID NO: 11, 13, or 16;
Genus (7) of a polypeptide capable of synthesizing ent-copalyl diphosphate: elect a single sequence among SEQ ID NOs: 34, 36, 38, 40, 42, or 12;
Genus (8) of a polypeptide capable of synthesizing ent-kaurene from ent-copalyl diphosphate: elect a single sequence among SEQ ID NOs: 44, 46, 48, 50, or 52;
Genus (9) of a polypeptide capable of synthesizing ent-kaurenoic acid: elect a single sequence among SEQ ID NOs: 60, 62, 66, 68, 70, 72, 74, 76, or 117;
Genus (10) of a polypeptide capable of reducing cytochrome P450 complex: elect a single sequence among SEQ ID NOs: 78, 80, 82, 84, 86, 88, 90, or 92;
Genus (11) of a polypeptide capable of synthesizing steviol: elect a single sequence among SEQ ID NOs: 94, 97, 100, 101, 102, 103, 104, 106, 108, 110, 112, or 114;

Applicant is required, in reply to this action, to elect a single species or a single combination of species from each genus, to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non‐responsive unless accompanied by an election.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non‐elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL MITTAL/Examiner, Art Unit 1657